



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lush, 2013 ONCA 726

DATE: 20131129

DOCKET: C57635

Goudge, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Rennie Douglas Lush

Applicant/Appellant

Robert Sheppard, for the appellant

J. Sandy Tse, for the respondent

Heard: November 28, 2013

On appeal from the sentence imposed on December 18, 2012
    by Justice
Wayne G.
Rabley of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the sentence imposed was unfit and that the
    sentencing judge erred in principle by imposing an effective three year
    sentence in excess of the Crowns position of two years less a day, without
    allowing submissions on his proposed sentence.

[2]

In our view, assuming the sentencing judge would have been better to afford
    counsel the chance to make submissions, we think the sentence imposed was fit,
    and one we agree with.  The sentence was imposed for a lengthy spree of
    offences done in an organized and professional manner across a swath of southwest
    Ontario.

[3]

There is no basis for us to interfere with it.


